          Case 1:18-cv-03046-CRC Document 6 Filed 02/14/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
GANNETT SATELLITE INFORMATION              )
NETWORK, LLC and BRETT MURPHY,             )
                                           )
            Plaintiffs,                    )
                                           )
            v.                             )  Case No. 18-cv-3046 (CRC)
                                           )
DEPARTMENT OF DEFENSE,                     )
                                           )
            Defendant.                     )
__________________________________________)

                                           ANSWER

       Defendant, Department of Defense (“Defendant”), by and through undersigned counsel,

respectfully submits the following answer to Plaintiffs’ Complaint filed on December 20, 2018

(“Complaint”). All allegations in the Complaint, including relief sought, are denied except when

specifically admitted herein. Defendant admits, denies, or otherwise avers as follows:

                                          DEFENSES

                                      FIRST DEFENSE

       The Complaint fails to state a claim upon which relief may be granted.

                                     SECOND DEFENSE

       This Court lacks jurisdiction over any of Plaintiffs’ requests for relief that exceed the

relief authorized by the Freedom of Information Act (“FOIA”).

                                   SPECIFIC RESPONSES

       Answering specifically each paragraph of the Complaint, using the same headings and

numbering used in the Complaint, Defendant answers as follows.            Defendant denies any

allegations contained in such headings.
             Case 1:18-cv-03046-CRC Document 6 Filed 02/14/19 Page 2 of 3



                                            COMPLAINT

        This unnumbered paragraph contains Plaintiffs’ characterization of this action, not

allegations of fact, and thus no response is required.

                                          JURISDICTION

        1.      This paragraph contains Plaintiffs’ conclusions of law concerning jurisdiction, not

allegations of fact, and thus no response is required. To the extent a response is deemed

necessary, Defendant admits that this Court has jurisdiction over this FOIA matter.

                                               VENUE

        2.      This paragraph contains Plaintiffs’ conclusions of law concerning venue, not

allegations of fact, and thus no response is required. To the extent a response is deemed

necessary, Defendant admits that venue may be found in this judicial district.

                                              PARTIES

        3.      Defendant is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations in this paragraph.

        4.      Defendant is without knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations in this paragraph.

        5.      This paragraph contains Plaintiffs’ conclusions of law, not allegations of fact, and

thus no response is required. To the extent a response is deemed necessary, Defendant admits

that it is an agency for purposes of the FOIA; that the United States Central Command is a

subcomponent; and that it is in possession and control of certain of the records requested in the

FOIA request that is the subject of this action.




                                                   -2-
            Case 1:18-cv-03046-CRC Document 6 Filed 02/14/19 Page 3 of 3



                                           COUNT ONE

       6.      Defendant admits Plaintiffs submitted a FOIA request dated June 20, 2018, and

respectfully refers the Court to the FOIA request for a complete and accurate statement of its

contents.

       7.      In response to the first sentence, Defendant admits that it responded to Plaintiffs’

FOIA request by letter dated August 3, 2018, and respectfully refers the Court to the letter for a

complete and accurate statement of its contents. Defendant admits the allegations in the second

sentence.

       8.      Defendant admits Plaintiffs submitted an appeal dated August 20, 2018, and

respectfully refers the Court to the appeal for a complete and accurate statement of its contents.

       9.      Defendant admits the allegations in the first sentence.          The second sentence

contains Plaintiffs’ conclusions of law, not allegations of fact, and thus no response is required.

       The remainder of the Complaint consists of Plaintiffs’ prayer for relief, to which no

response is required. To the extent a response is required, Defendant denies that Plaintiffs are

entitled to any of the relief requested in this section, or to any relief whatsoever.

Dated: February 14, 2019                       Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar # 472845
                                               United States Attorney for the District of Columbia

                                               DANIEL F. VAN HORN, D.C. Bar # 924092
                                               Chief, Civil Division

                                           By: /s/ Melanie D. Hendry
                                              Melanie D. Hendry
                                              Assistant United States Attorney
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2510
                                              melanie.hendry2@usdoj.gov




                                                 -3-
